Citation Nr: 0821060	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-29 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1948 to August 1975.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, among other things, denied 
service connection for thoracic/lumbar spine disorder and 
cervical spine disorder.  On his August 2004 Form 9, the 
veteran specifically limited his appeal to entitlement to 
service connection for thoracolumbar and cervical spine 
disorder.  In January 2007, the veteran testified at a 
videoconference hearing before the undersigned; a transcript 
of that hearing is of record.  During his hearing, as well as 
in a statement submitted at the time of the hearing, the 
veteran expressed his intent to withdraw his claim seeking 
service connection for thoracic/lumbar spine disorder.  In an 
April 2007 Board decision, the Board dismissed the 
thoracic/lumbar spine claim and remanded the claim seeking 
service connection for cervical spine disorder for further 
development.  

During his January 2007 videoconference hearing, the veteran 
and his representative raised a claim seeking to reopen the 
claim for peripheral neuropathy. This matter is not before 
the Board and is referred to the RO for further action.


FINDING OF FACT

A cervical spine disorder was not manifested in service; 
arthritis was not manifested in the first post service year; 
and there is a preponderance of evidence against finding that 
veteran's current cervical spine disorder was related to 
service.


CONCLUSION OF LAW

Service connection for cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) further held that the notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards). 

In January 2004 (prior to the May 2004 rating decision), May 
2007, December 2007, and January 2008 correspondence, the 
appellant was advised of what type of evidence was needed to 
substantiate the claim, and of his and VA's responsibilities 
in the development of the claim.  While the letters did not 
advise the veteran verbatim to submit everything he had 
pertinent to his claim, it explained the type of evidence 
necessary to substantiate his claim and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claim.  

After proper notice was provided, the claim was readjudicated 
by February 2008 supplemental statement of the case.  While 
complete notice was not provided prior to the initial 
adjudication of the, such defect does not affect the 
essential fairness of the adjudication process.  He has 
received all critical notice, and has had ample opportunity 
to participate in the adjudicatory process, including 
testifying at a videoconference hearing.  He is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier, nor is it otherwise alleged.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
treatment records are in the file and he has been provided 
with a VA examination.  Private treatment records, to the 
extent possible, have been associated with the claims file.  
The Board notes that in December 2007 correspondence, VA 
requested treatment records from Dr. F. T., in which a 
response was never received.  In December 2007 
correspondence, the veteran was advised that treatment 
records were requested from Dr. F. T. and that it was the 
veteran's responsibility to see that VA received such 
records.  No further information regarding Dr. F. T. has been 
provided.  The Board finds that the duty to assist is not 
always a one-way street.  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  VA's duty to assist is met.

II.  Factual Background

Service treatment records (STR's) showed treatment in January 
1955 for a head injury as a result of a car accident that 
manifested in pain and difficulty in opening the mouth.  The 
veteran's complaints warranted an x-ray of the neck, which 
came back negative.  February 1955 dental records noted 
tenderness in the neck, not believed to be of dental origin.  
May 1963, February 1967, and February 1968 physical 
examination of the head, face, neck, and scalp were normal, 
as well as the examination of the spine.  A February 1973 
record noted that the veteran fell and hit his head.  He was 
not unconscious, but had some intermittent dizziness.  He did 
not have a headache.  On examination, there was no evidence 
of head trauma.  A May 1974 report from the University of 
Nebraska Medical Center indicated that the musculo-skeletal 
system was normal.  His June 1975 retirement examination 
revealed a normal physical examination of the neck, head, 
face, and scalp, as well as the spine.  An addendum to the 
retirement examination noted a head injury that was secondary 
to fall on ice that was followed by severe headache, vertigo, 
tinnitus, loss of coordination and balance.  A complete 
neurology workup diagnosed him with benign positional 
vertigo, in which he had transient vertigo on occasion with 
sudden changes in position.  On his June 1975 report of 
medical history, the veteran indicated that he did not have 
recurrent back pain.  

Service personnel records dated in 1968 and 1969 indicated 
that the veteran had service in Vietnam.   

Post service medical records included 1998 treatment records 
from Baylor Senior Health Center that noted a past medical 
history of degenerative joint disease "throughout the body 
for years."  A physical examination showed that the veteran's 
neck was supple.  

VA North Texas Health Care System records dated from 1998 to 
2008 included an April 2002 MRI report that noted possible 
cervical spondylosis.  The MRI spine series was normal.  A 
January 2008 record noted that the veteran had a recent MRI 
of the brain and the whole spine that revealed multiple areas 
of disc degeneration.  

Records from Dr. T. H. S. dated from 2006 to 2007 included a 
January 2007 MRI report that showed multilevel disc and facet 
disease within the cervical spine, without significant canal 
or foraminal stenosis and cerebellar atrophy.  A February 
2007 record noted neck pain/lower back pain, and 
cervical/lumbar spondylosis.  Dr. T. H. S. noted that the MRI 
scans revealed rather extensive spondylitic changes in the 
neck and lumbar spine.  The impression was polyneuropathy and 
lumbar spondylosis, in which Dr. T. H. S. added that with the 
veteran's history of Agent Orange exposure in Southeast Asia, 
he can believe that the veteran's polyneuropathy and 
degenerative spine conditions may be related.  In a 
subsequent record in July 2007, Dr. T. H. S. indicated that 
polyneuropathy may possibly be related to B12 deficiency or 
prior Agent Orange exposure. 

Records dated in 2007 from Dr. B. L. W. showed treatment for 
neck erythema and noted that the veteran recently had an MRI 
of the neck with Dr. T. H. S. 

During his January 2008 videoconference hearing, the veteran 
indicated that he was involved in a car accident in 1955 that 
involved his neck and he fell on the ice and hit his neck on 
the ice in the 1970's while on active duty.  He indicated 
that his current neck disorder was related to at least one of 
those events in service.  

On January 2008 VA examination, it was noted that the claims 
file was reviewed.  The veteran summarized his in service car 
accident and his fall on the ice.  He indicated that since 
the 1973 fall, he had gradual, progressively worsening, 
chronic, intermittent neck pain symptoms.  The examiner noted 
the results of the January 2007 MRI and the veteran's 
complaints of daily mechanical pain and intermittent left 
upper extremity dysthesias of the bicep area consistent with 
a C5 radicular pattern.  The veteran used a cane for his knee 
arthritis and a home cervical traction device for his back.  
He retired in 1985.  The impression was mild cervical 
degenerative disc and facet disease.  The examiner opined 
that it was less likely than not that the veteran's current 
cervical spine condition was related to his military service.  
The examiner noted that the opinion was based on the findings 
of the orthopedic history, physical examination, review of 
the claims file, STR's, and available imaging reports.  The 
examiner reasoned that it was more likely than not that the 
veteran's current spine condition was related to chronic 
degenerative changes associated with aging.  

III.  Criteria & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection. 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and arthritis 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There must 
be a preponderance of the evidence against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

After a careful review of the evidence of record, it is found 
that the veteran's current cervical spine disorder was not 
incurred in service or related to any incident of service.  
The evidence of record showed that the veteran's was in a car 
accident in January 1955 that resulted in a head injury and 
difficulty opening his mouth.  At that time an x-ray of the 
neck was negative.  Tenderness in the neck was noted in 
February 1955.  A February 1973 record noted that the veteran 
fell and hit his head, however, there was no evidence of any 
neck injury.  Any neck symptoms noted in service resolved as 
subsequent records were negative for complaints, treatment, 
or diagnoses of a neck disorder.  Also on his June 1975 
retirement examination, the veteran's neck and spine were 
normal.  The addendum attached to the retirement examination 
did not indicate that there was any neck injury or residuals 
thereof.  It was not until years later, that the veteran had 
complaints relating to his cervical spine.  In 1998, he was 
diagnosed with degenerative joint disease throughout the body 
for years.  An April VA 2002 record suggested cervical 
spondylosis, although an MRI was normal, and a January 2007 
MRI from Dr. T. H. S. showed multilevel disc and facet 
disease within the cervical spine, without significant canal 
or foraminal stenosis and cerebellar atrophy.  Dr. T. H. S.'s 
records also included a diagnosis of cervical spondylosis.  
The earliest record reporting degenerative changes was in 
1998 (which was 23 years post service).  Although the veteran 
currently has a cervical spine disorder and there was in 
service documentation of a car accident, neck tenderness, and 
a fall on the ice in which any neck symptoms resolved, there 
is a preponderance of the evidence against a nexus, or link 
between currently diagnosed cervical spine disorder and the 
veteran's active military service.  

The Board acknowledges that there was conflicting evidence as 
to whether the cervical spine disorder was related to active 
service.  Dr. T. H. S. stated that veteran's polyneuropathy 
and degenerative spine conditions may be related to Agent 
Orange exposure in Southeast Asia.  However, he did not 
specifically indicate that he was referring to the 
degenerative changes in the cervical spine.  Given that the 
impression that preceded that exact statement by Dr. T. H. S. 
was polyneuropathy and lumbar spondylosis, it appeared that 
he was referencing the degenerative changes in the lumbar 
spine.  Even if he indicated that the degenerative changes in 
the cervical spine may be related to Agent Orange exposure, 
he did not provide any rationale for his opinion and did not 
review the claims file.  Meanwhile, on January 2008 VA 
examination, the examiner opined that it was less likely than 
not that the veteran's current cervical spine condition was 
related to his military service.  The examiner reasoned that 
it was more likely than not that the veteran's current spine 
condition was related to chronic degenerative changes 
associated with aging.  The examiner noted that the opinion 
was based on the findings of the orthopedic history, physical 
examination, review of the claims file, STR's, and available 
imaging reports.

Upon close review of Dr. T. H.S's opinion and the opinion of 
the VA examiner, in light of the evidentiary record, the 
Board finds that the January 2008 VA examiner's opinion must 
be given the greater probative weight because the opinion was 
based on a review of the entire record and was accompanied by 
an explanation of the rationale.  The opinion was essentially 
to the effect that there was no nexus between the veteran's 
current cervical spine disorder and his active military 
service.  In contrast, Dr. T. H. S's medical opinion did not 
have an explanation of the rationale and was not based on a 
review of the claims file.  

The Board acknowledges that the veteran served in Vietnam and 
that, therefore, it is conceded that he was exposed to Agent 
Orange.  However, as cervical spondylosis is not among the 
diseases for which there exists a presumption of service 
incurrence due to herbicide exposure, there must be proof of 
actual direct causation to Agent Orange.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727- 29 (1984).  Here, although 
Dr. T. H. S. indicated that there may be a relationship, the 
VA examiner's opinion has been afforded greater weight and 
attributed the cervical spine disorder directly to aging.  
There is a preponderance of evidence against a relationship 
between the current cervical spine disorder and an event or 
injury in service.  

While the veteran contends that he has current cervical spine 
disorder attributable to an injury in service, he is a 
layperson and her opinion is not competent to provide the 
nexus between his current disability and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999) ("In order to prevail on the 
issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."); Pond v. West, 12 
Vet. App. 341, 346 (1999).  These requirements have not been 
met in this case.

The Board further notes that arthritis was not manifest to a 
compensable degree within one year following separation from 
service.  Therefore, service connection on a presumptive 
basis is not warranted.  U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2007). 

Therefore, the Board finds that service connection for 
cervical spine disorder is not warranted.  As there is a 
preponderance of the evidence against the claim, the benefit 
of the doubt doctrine is not for application in the instant 
case. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Service connection for cervical spine disorder is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


